Citation Nr: 1641838	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-06 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Prior to January, 2014, entitlement to an initial rating in excess of 20 percent, for service-connected chronic lumbar strain.

2.  On and after January, 2014, entitlement to an initial rating in excess of 40 percent, for service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

The February 2010 rating decision granted service connection for chronic lumbar strain and granted a 20 percent disability rating, effective from December 15, 2009.  A March 2015 rating decision assigned a 40 percent rating for chronic lumbar strain, effective from January 16, 2014.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2015 rating decision, the Appeals Management (AMC) granted service connection for radiculopathy of the left and right lower extremities associated with the Veteran's service-connected chronic lumbar strain.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.



FINDINGS OF FACT

1.  Effective prior to January 16, 2014, the Veteran's chronic lumbar strain was manifested by painful motion and other functional limitations, but did not more nearly approximately forward flexion to 30 degrees or less or ankylosis, even when considering additional functional loss.   

2.  Effective on and after January 16, 2014, the Veteran's chronic lumbar strain was manifested by painful limitation of motion, but did not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine, even when considering additional functional loss.


CONCLUSIONS OF LAW

1.  Effective prior to January 16, 2014, the criteria for a rating higher than 20 percent for the Veteran's service-connected chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237 (2015).

2.  Effective on and after January 16, 2014, the criteria for a rating higher than 40 percent for the Veteran's service-connected chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran is challenging the evaluation assigned in connection with the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that the VA examinations in January 2010 and September 2014 each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In August 2014, the Board remanded this matter for a current VA examination.  This was conducted in October 2014.  In July 2015, the Board again remanded this matter, in order to obtain outstanding treatment records.  Such records were obtained in September 2015 and November 2015.  The Veteran was also sent a letter requesting he submit authorizations for any private records.  Review of the record shows that all of the requested development was accomplished; thus, there has been substantial compliance with the remand directives of August 2014 and July 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Factual Background and Analysis

1. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's chronic lumbar strain has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  This evaluation reflects forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As of September 16, 2014, a 40 percent evaluation is assigned which contemplates forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  .  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4. 40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  38 C.F.R. § 4.40.  It is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

1. Higher Rating Effective prior to January 16, 2014

In a December 2009 VA treatment record, the Veteran reported a constant ache of 7 out of 10 in his low back.  He stated that the back pain interfered with his sleep and his job.

On a VA examination in January 2010, the Veteran reported constant pain in the mid lumbar region, which he rated as 7 out of 10 on the pain scale.  He reported his back could lock up, and that it also grinds and was stiff.  He reported that bending, lifting, carrying things, straining for bowel movements, and sitting can bother his back at times, and that standing does not bother him unless he does it for too long.  He had no bowel or bladder incontinence related to the back.  He reported that the back flared-up to a pain level of 8 or 9, 3 to 4 times a month and lasting for a few days at a time.  He reported that excess activity seemed to cause flare-ups, and that when he was self-employed as a carpenter he would miss work, but that when he was working for someone else, he had not missed work because of his back.  The examiner indicated it would require speculation to estimate the loss of motion during flare-ups.  For treatment the Veteran used ibuprofen, which helped, and he was not aware of any side effects.  He was recently prescribed Flexeril as a muscle relaxer to take at night, which helped.  He had a back belt which he used at times.  He worked as a carpenter, and things were slow so he had not been working, but he did have functional limitations on the job with heavy lifting.  He reported that some days were better than others, and on bad days he avoided lifting.  He limited moving furniture by himself, did not play football anymore, and limited the amount of yard work he did.  Getting dressed could be troublesome if his back was bothering him.  Driving longer than 90 minutes caused his back to start bothering him.  He reported that his back seemed to be getting worse as time went on.  It was noted that a lumbosacral spine film had been obtained which showed possible mild narrowing of the L5-S1 intervertebral foramina but no other findings of significance.  

Examination showed he had difficulty getting up and down from the supine position on the examination table, but had no difficulty getting in and out of the examination chair.  Examination also showed tenderness to palpation and percussion at the L4, L5, S1 regions, but no paraspinous spasm was noted.  Straight leg raising was negative.  On active range of motion of the lumbar spine, there was no wincing or grimacing, and with repeated use there was no evidence of additional pain, weakness, incoordination, or fatigability.  Range of motion testing of the lumbar spine revealed flexion to 57 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and right and left rotation to 20 degrees.  Upon repetitive movement, there was forward flexion to 42 degrees, extension to 26 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 25 degrees.  There was no limp.  The diagnosis was chronic lumbar strain.

VA treatment records included a low back x-ray report dated in January 2010 showing possible mild narrowing of the L5-S1 intervertebral foramina; otherwise unremarkable lumbosacral spine with no definite correlation for the provided clinical history of 7 out of 10 constant low back pain for 15 years.  A physical therapy consultation dated in January 2010 showed that the Veteran had physical therapy which consisted of daily heat and ultrasound treatments and exercises, but he did not feel the modalities helped resolve any pain.  He also completed 1 year of every other week chiropractic treatments and stated that some days he could move easier after the treatments but overall no improvement in pain, stiffness, or spasms.  The Veteran reported he received a TENS unit from the chiropractor which did not help with low back pain.  He reported using an electric massager for pain relief as well as heat and that both provided moderate help.  He recently started taking Flexeril at night which helped him sleep, but he reported he had not noticed a difference in pain levels during the day or evening.  He reported his back pain was intermittent with certain activities bothering him at times, but that the low back pain was on a consistent basis but did fluctuate to higher pain levels.  The Veteran was unable to pinpoint any specific positions or activities that aggravated his pain.  He reported that for the past year he had worked part time as carpenter in the construction industry and that the amount of time worked had been a result of a lack of construction work and not because of limitations due to back pain.  He reported getting muscle spasms in the lower and upper back.  Active range of motion was grossly within functional limits, and he was able to ambulate independently without an assistive device.  He had a slumped seated posture but was able to assume erect neutral posture.  The assessment was chronic back pain referred to PT, and limited diagnostic testing on record indicating source of pain at this time.  

On a VA treatment record dated in December 2010, it was noted that the Veteran complained of more and more trouble with his low back, and that this had been a longstanding problem.  He was not on any medication other than ibuprofen for the discomfort and reported it was not really effective.  Because of his back, he found it very difficult to do most activities and was quite frustrated.  Musculoskeletal examination revealed he had straining of the lumbar area with spasm noted on both sides, and decreased range of motion of his back in nearly all directions.  A physical therapy consultation dated in January 2011, showed that the Veteran complained of pain in his lower back, and reported he injured his low back while on active duty and aggravated his back again recently.  On objective examination, he rated his low back pain at 6-7 out of 10.  The assessment was that he presented with functional range of motion and strength within normal limits for all extremities.  His back x-rays were essentially unremarkable.  

On a VA treatment record dated in February 2013, the Veteran reported he had previously been on Vicodin, Percocet, Tramadol, Naproxen, and Flexeril for back pain, but was currently on no medications as he ran out.  The assessment was chronic low back pain, and his prescriptions were renewed for Tramadol, Flexeril, and Naproxen.  A November 2013 chiropractic consultation showed that the Veteran complained of full spine pain with less involvement of the mid-back.  He reported that pain was provoked by prolonged positions, walking, and bending, and relieved by change of position, rest, and medication.  Active range of motion showed trunk flexion with fingers to the mid leg, normal extension, right and left lateral flexion with fingers to the knee, and normal left and right rotation.  It was noted that all motions were painful and stiff. 

The Board finds that prior to January 16, 2014, an increased evaluation is not warranted.  The evidence shows that forward flexion is not limited to 30 degrees or less, even upon repetitive movement, as the most restricted flexion finding was to 42 degrees.  Additionally, the combined range of motion was in excess of 170 degrees out of a normal 240 degrees.  There was no favorable or unfavorable ankylosis of the lumbar spine.  Even considering additional functional loss, the findings do not more nearly approximate forward flexion to 30 degrees or less or ankylosis.  Rather, although the Veteran competently and credibly describes spasms and constant pain of 6 to 7 out of 10, that flares to 8 or 9/10, the use of prescription medication, and limitations on his activities with some interference with his occupation as a carpenter.

But the objective evidence of record showed the Veteran did not walk with a limp, and on active range of motion of the lumbar spine, there was no wincing or grimacing, and with repeated use there was no evidence of additional pain, weakness, incoordination, or fatigability.  The Veteran was able to ambulate independently and there was full strength.  Accordingly, the Board concludes there is insufficient objective evidence to conclude that the Veteran's back pain, limitation of motion, and flare-ups, have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R.
§§ 4.40, 4.45, 4.59.  Thus, based on the foregoing, the Board finds that the criteria for a higher rating for the lumbar disability have not been met or approximated at any time prior to January 16, 2014.

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As noted above, the Veteran did not appeal the effective date or the evaluation assigned to his bilateral radiculopathy, so those issues are not before the Board.  Additionally, at the 2010 VA examination, the Veteran denied bowel or bladder incontinence.  Thus, not separate evaluations are warranted on this basis.  

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But prior to January 16, 2014, the evidence of record indicated there was no lumbar spine arthritis and no degenerative disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243 (2015).  Accordingly, those provisions do not provide for increased evaluation.  

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective prior to January 16, 2014, for the service-connected chronic lumbar strain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

3. Higher Rating Effective on and after January 16, 2014

On a VA examination in September 2014, the Veteran reported severe back pain since he injured his back in service, and that pain was achy most of the time, but was intermittently sharp and stabbing with a bending motion and lifting heavy objects.  He denied flare-ups.  Range of motion testing showed that flexion was to 40 degrees with pain at 15 degrees, extension was to 20 degrees with pain at 15 degrees, right lateral flexion was to 25 degrees with pain at 15 degrees, left lateral flexion was to 10 degrees with pain at 10 degrees, right lateral rotation was to 25 degrees with pain at 25 degrees, and left lateral rotation was to 20 degrees with pain at 10 degrees.  After repetitive use testing with 3 repetitions, range of motion of the lumbar spine was reduced to 20 degrees on flexion, 15 degrees on extension, 20 degrees on right lateral flexion, and 15 degrees on left lateral rotation.  It was also noted that in addition to additional limitation of motion after repetitive use, he also had functional loss and/or functional impairment, and the contributing factors of disability included less movement than normal, weakened movement, pain on movement, and lack of endurance.  Examination also showed localized pain to palpation in the lumbar spine area, and muscle spasms resulting in abnormal gait or abnormal spinal contour.  It was noted that he did not have muscle atrophy, and no ankylosis of the spine was shown.  It was noted that he had symptoms of radiculopathy, but no other neurologic abnormalities or findings related to the thoracolumbar spine.  Imaging studies showed no arthritis.  The examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work. 

VA treatment records showed that in September 2014, the Veteran was seen for low back pain, which he had for about 20 years.  It was noted that his pain had continued and become more severe.  Examination showed no point tenderness or trigger points.  An MRI was to be scheduled.  His back pain was assessed as a level 6 out of 10, and it was noted that he was ambulating without difficulty.  In February 2015, the Veteran was seen for low back pain, intensity 3 out of 10 that was constant and radiating.  The trigger for pain was strenuous activity.  It was noted that an MRI dated in November 2014 showed minimal DDD, L5-S1, no spinal stenosis, and muscle spasms.  The examiner was unable to examine the Veteran's back as he declined due to pain.  A February 2015 VA record, the Veteran reported low back pain that was 3 to 10/10.  He was using Hydrocodone.  The pain was triggered by strenuous activity.  Motor strength was 5/5.

The Board finds that the evidence does not support an increased evaluation on and after January 16, 2014 for the service-connected chronic lumbar strain.  The lay and objective evidence of record does not support a finding of ankylosis.  Rather, when the Veteran was examined in 2014, he was able to demonstrate forward flexion of 40 degrees, with pain starting at 15 degrees.  Similarly, while VA records reflect complaints of chronic back pain, ankylosis was not diagnosed.  Further, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations of the Veteran's service connected lumbar disability.  Even if considering additional functional loss, however, the effects do not more nearly approximate ankylosis of the lumbar spine.  

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As noted above, the Veteran did not appeal the effective date or the evaluation assigned to his bilateral radiculopathy, so those issues are not before the Board.  Additionally, at the 2014 VA examination, the examiner found no other neurological symptoms of the disorder.  Thus, no separate evaluations are warranted on this basis.  

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits.  See Schafrath, 1 Vet. App. at 595.  But as noted in the 2014 examination, the evidence of record indicted there was no lumbar spine arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Although there is evidence of degenerative disc disease after January 16, 2014, the Veteran does not assert, and the evidence does not show, he been prescribed bed rest or experienced incapacitating episodes of at least 6 weeks during a 12 month period.  Recognition is given to the Veteran's reports of having flare ups as well as limitations in activities due to his lumbar back pain, however, he has not been prescribed bed rest by a physician, which is a requirement for VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Accordingly, those provisions do not provide for increased evaluation.  

As the preponderance of evidence is against his claim, the appeal for a rating in excess of 40 percent for chronic lumbar strain, effective from January 16, 2014, is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

4.  Extraschedular Evaluation

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of limitation of motion and other functional loss, including pain, limitation on activities, and neurological complications are expressly contemplated by the rating criteria and the Deluca provisions.  Moreover, the Veteran has not asserted frequent periods of hospitalization.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An initial rating in excess of 20 percent, prior to January 16, 2014, for chronic lumbar strain, is denied.

A rating in excess of 40 percent, effective on and after January 16, 2014, for chronic lumbar strain, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


